 
Exhibit 10.1

 
REFORMATION TO EMPLOYMENT AGREEMENT
 
This Reformation to Employment Agreement (this “Reformation”) is dated as of
this 30th  day of January, 2008, by and between TerreStar Networks Inc., a
Delaware corporation (hereinafter referred to as the “Company”), and Robert H.
Brumley (the “Executive”).
 
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of January 15, 2008 (the “Agreement”); and
 
WHEREAS, in negotiating the Agreement, the Company and the Executive mutually
agreed and intended to enter into an employment agreement with a two-year term,
commencing on January 1, 2008; and
 
WHEREAS, the Agreement, as a result of a scrivener’s error, inadvertently
contained an inaccurate expiration date that provided for a three-year term,
expiring December 31, 2010; and
 
WHEREAS, having been made aware of the mutual mistake in the Agreement and
acknowledging that it resulted from a scrivener’s error, the Company and the
Executive mutually agree to reform the Agreement to reflect the parties’
original intent to enter into an employment agreement with a two-year term,
commencing on January 1, 2008 and expiring on December 31, 2009.
 
CONSEQUENTLY, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree to amend and reform the Agreement,
intending to be bound hereby, effective as of the original effective date of the
Agreement, as follows:
 
First and Only Change
 
1.            Each of Sections 5(a) and 5(b) of the Agreement is hereby amended
to replace all references to “2010” with “2009.”
 
2.            In all other respects, the Agreement is hereby ratified and
confirmed.
 
[Signature Page Follows]
 

 


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Reformation to be
duly executed and delivered, by its authorized officers or individually, on the
date first set forth above in the opening paragraph of this Reformation.
 
 

    TerreStar Networks Inc.                          
 
 
/s/  William M. Freeman
                By:    William M. Freeman               Its:    Chairman of the
Board of Directors                       Robert H. Brumley                      
/s/Robert H. Brumley       Executive  

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
